

116 SRES 297 RS: Commending the Inter-American Foundation (IAF) on the occasion of its 50th anniversary for its significant accomplishments and contributions to the economic and social development of the Americas. 
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 367116th CONGRESS1st SessionS. RES. 297IN THE SENATE OF THE UNITED STATESJuly 31, 2019Mr. Menendez (for himself, Mr. Rubio, Mr. Cardin, Mr. Cruz, Mr. Kaine, Mr. Coons, and Mr. Leahy) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 17, 2019Reported by Mr. Risch, without amendmentRESOLUTIONCommending the Inter-American Foundation (IAF) on the occasion of its 50th anniversary for its
			 significant accomplishments and contributions to the economic and social
			 development of the Americas. 
	
 Whereas December 30, 2019, marks the 50th anniversary of the establishment of the Inter-American Foundation (referred to in this preamble as the IAF), an independent Federal agency in the United States that prioritizes sustainable, community-led development across Latin America and the Caribbean;
 Whereas the IAF was created under section 401 of the Foreign Assistance Act of 1969 (22 U.S.C. 290f) to achieve conditions in the Western Hemisphere under which the dignity and the worth of each human person will be respected and under which all men will be afforded the opportunity to develop their potential, to seek through gainful and productive work the fulfillment of their aspirations for a better life, and to live in justice and peace;
 Whereas the IAF invests in effective grassroots solutions that promote prosperity and peace, and advance the growth of democratic institutions;
 Whereas the unique development model of the IAF, applied through more than 5,000 community-led grants, has empowered millions of marginalized and underserved people in the Americas to achieve dignified livelihoods, effective civil engagement, and safer, more peaceful, and more just communities;
 Whereas the IAF’s model— (1)has demonstrated that making direct grants to grassroots groups and civil society organizations in underserved and vulnerable communities is cost-effective;
 (2)fosters self-reliance by requiring grantees to mobilize local resources for their own projects and by connecting them to networks of new partners;
 (3)leverages additional resources from private and community partners; and (4)incentivizes broad civic engagement and local ownership of community development;
 Whereas the IAF—by investing in grassroots approaches that create businesses, jobs, and leadership opportunities in communities—reinforces the commitment of individuals to strengthening their own communities;
 Whereas investments made by the IAF have created an extensive network of grassroots innovators and changemakers who—
 (1)are positively disposed to the United States; (2)are better positioned to partner with other United States Government agencies and other public and private funders; and
 (3)have gone on to leadership roles at the local and national levels;
 Whereas investments made by the IAF have improved the quality of life and democracy in the Americas by strengthening the capacity of individuals to participate in civic life, engage constructively with their local officials, and hold their governments accountable;
 Whereas, by listening and responding to the priorities of communities and investing in projects that utilize and validate local knowledge and expertise, the IAF has fostered trust and goodwill with the people of Latin America and the Caribbean; and
 Whereas the IAF’s support of community-led efforts designed to increase opportunities for development and the strengthening of civil society and democratic governance has advanced the national interests of the United States and promoted democratic values across the Western Hemisphere: Now, therefore, be it
	
 That the Senate— (1)commends the Inter-American Foundation on the occasion of the 50th anniversary of its establishment for its significant contributions to strengthening democracy, peace, and economic and social development in Latin America and the Caribbean;
 (2)recognizes that the bottom-up approach of the Inter-American Foundation empowers individuals in marginalized and underserved communities to be leaders, entrepreneurs, innovators, and changemakers in development processes;
 (3)recognizes that the Inter-American Foundation advances the foreign policy of the United States Government and contributes directly to the national interests of the United States; and
 (4)commits to continue to support the vital work of the Inter-American Foundation as an independent agency.December 17, 2019Reported without amendment